 THE TRAVELERS INSURANCE COMPANY387eluding laboratory technicians, but excluding office clerical employees,professional employees, watchmen, guards, and supervisors as definedin the Act, who include, in the flour mill: the general superintendent,the production manager, the superintendent of the cake plant, thechief chemist, the head miller, the 3 second millers, thewarehouseforeman, the blending department foreman, the family packing fore-man, the family packing supervisor, the carton packing supervisor,the floorman supervisor in charge of cleaning, the bag departmentforeman; and the maintenance department foreman; in the feed mill:the general superintendent, the general foreman, the warehouse fore-man, the city dock sales supervisor, the mixing line supervisor, thenight foreman, maintenance man No. 1, and the foreman trainee;in the grain storage division : the superintendent, the assistant super-intendent, the 2 general foremen, the car dump foreman, the mill-wright in charge of maintenance, the warehouse No. 5 foreman, thetent maintenance foreman, the 3 field or operating foremen, and thetemperature control foreman.[Text of Direction of Election omitted from publication.]CHAIRMAN LEEDOM and MEMBERRODGERS took no part inthe consid-eration of the above Decision and Direction of Election.The Travelers Insurance CompanyandLocal 6,Office Employes'International Union,AFL-CIO,Petitioner.Case No. 1-RC-4488.July 31,1956DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before George A. Sweeney, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to represent a unit of claims adjusters em-ployed in the Employer's Boston branch and satellite offices. It wouldexclude line adjusters as supervisors.The Employer contends that the116 NLRB No. 50. 388DECISIONS OF NATIONAL LABOR RELATIONS BOARDunit should be statewide in scope and that it should also include lineadjusters.The Employer has four branch offices in Massachusetts located inBoston,Worcester, Springfield, and Pittsfield, respectively.Eachbranch- office also has a number of satellite offices in nearby towns.Each branch is supervised by a claims manager who reports directlyto the home office at Hartford, Connecticut.The Employer has noterritorial or administrative subdivisions based on State lines. In1955, in a representation proceeding involving the same parties, theBoard found,.on,the basis of a stipulation of the parties, that a state-wide unit was appropriate.'The Petitioner lost the election.We do not regard our prior unit finding as controlling here sinceit was made pursuant to an agreement of the parties and no bargaininghistory subsequently resulted.2The Board has, however, .declared incases involving insurance agents, that the appropriate unit must beeither statewide or employerwide in scope.'The reason for the adop-tion of this rule was that organization among insurance agents wastending toward statewide units so that units smaller in scope, wereunnecessary' to 'make collective bargaining reasonably possible forthose desiring it .4This consideration is not, at the present time, ap-plicable to insurance adjusters.Organization of these employees hasnot proceeded at the pace or along the lines already clearly drawn inthe case of insurance agents.We see no compelling reason thereforeto apply a rule based on the actual situation in one segment of the in-surance business to another segment where different conditions pre-vail.'As indicated above, the Employer does not have any statewide ad-ministrative division, and the only justification for a statewide unitis the pattern of organization which has prevailed among employeesin a different segment of the insurance industry.On the other hand,a branchwide unit does correspond to a principal administrative di-vision of the Employer's business.Each branch is separately or-ganized and supervised.The branches are miles apart.There isno interchange among employees of the separate branches and nointermediate supervision short of the Employer's home office in Hart-ford, Connecticut.Under these circumstances, we believe that a unitlimited to the employees of the Boston branch is appropriate forbargaining purposes.There are approximately 68 adjusters in the Boston branch,, 17 lineadjusters, 10 supervisory adjusters, a claims manager, and an assist-Case No 1-RC-3907 (not reportedin printed volumes of Board Decisions and Orders).2Raleigh Coca-Cola Bottling Works,80 NLRB 768.3MonumentalLifeInsurance Company,90 NLRB 941 ;Metropolitan-LifeInsuranceCompany;56 NLRB 1635.4MetropolitanLife InsuranceCompany, suprac Cf.Texas Prudential InsuranceCo., 109 NLRB 319, 320--21.